1
2
3                                                                JS-6
4
5
6
7
8                         UNITED STATES DISTRICT COURT
9                        CENTRAL DISTRICT OF CALIFORNIA
10
11   DARRYL EUGENE HARNISH,                   Case No. 2:18-cv-03600-RGK-KES
12                Petitioner,
13          v.                                           JUDGMENT

14   MICHAEL MARTELL, Warden,
15                Respondent.
16
17
18         Pursuant to the Court’s Order Accepting Report and Recommendation of the
19   United States Magistrate Judge,
20         IT IS ADJUDGED that the Petition is dismissed as untimely.
21
22   DATED: March 28, 2019
23
24                                       ____________________________________
                                         R. GARY KLAUSNER
25                                       UNITED STATES DISTRICT JUDGE
26
27
28
